           Case 3:12-cr-00030-LRH-WGC Document 62 Filed 07/02/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA

11

12 UNITED STATES OF AMERICA,                                Case No. 3:12-cr-00030-LRH-WGC

13                  Plaintiff,                              ORDER APPROVING:
14          v.
                                                            STIPULATION TO CONTINUE
                                                            SUPERVISED RELEASE VIOLATION
15 THOMAS OWEN MINER,
                                                            HEARING
            Defendant.
16
                                                            (First Request)
17

18          IT IS HEREBY STIPULATED AND AGREED by and through Federal Public Defender

19 Rene L. Valladares and Assistant Federal Public Defender Christopher P. Frey, counsel for

20 THOMAS OWEN MINER, and United States Attorney Nicholas A. Trutanich and Assistant

21 United States Attorney Richard B. Casper, counsel for the UNITED STATES OF AMERICA,

22
     that the hearing regarding revocation of supervised release set for July 7, 2020 at 1:30 PM, be
23
     vacated and continued to July 14, 2020 at 2:00 PM.
24
            The continuance is necessary for the following reasons:
25

26          1.      This is a joint request by counsel for the Government and counsel for the

27 Defendant, THOMAS OWEN MINER.

28
           Case 3:12-cr-00030-LRH-WGC Document 62 Filed 07/02/20 Page 2 of 3




 1          2.      The additional time requested by this Stipulation is reasonable pursuant to Federal

 2   Rule of Criminal Procedure 32.1(b)(2), which states that the “court must hold the revocation

 3   hearing within a reasonable time.”

 4          3.      Counsel for the Government is scheduled to be out of the office and unavailable

 5   on July 7, 2020.

 6          4.      Mr. Miner is currently out-of-custody and agrees with the continuance.

 7          5.      Mr. Miner has agreed to waive his right to appear in person and instead appear via

 8   video-conferencing.

 9          6.      This is the first request for continuance of the supervised release violation

10   hearing.

11          DATED this 30th day of June, 2020.

12

13       RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
         Federal Public Defender                          United States Attorney
14
      By /s/ Christopher P. Frey           .           By /s/ Richard B. Casper           .
15       CHRISTOPHER P. FREY                              RICHARD B. CASPER
         Assistant Federal Public Defender               Assistant United States Attorney
16       Counsel for                                     Counsel for the Government
         THOMAS OWEN MINER
17

18

19

20

21

22

23

24                                                    2
          Case 3:12-cr-00030-LRH-WGC Document 62 Filed 07/02/20 Page 3 of 3




 1                                             ORDER

 2         Based on the Stipulation of counsel, and good cause appearing,

           IT IS THEREFORE ORDERED that the Hearing regarding Revocation of Supervised
 3
     Release currently set for July 7, 2020 at 1:30 PM, be vacated and continued to Tuesday,
 4
     July 14, 2020 at 2:00 PM.
 5

 6
           DATED this 2nd day of July, 2020.
 7
                                                This is good LRH signature


 8

 9

10

11
                                               _________________________________
12
                                               UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24                                                   3
